Citation Nr: 1706083	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-27 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, nightmares, a lack of motivation and occasional suicidal ideations without a plan or intent, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the August 2002 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records and Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in February 2006, May 2007, November 2011 and September 2015, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the September 2015 VA examination. Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The Veteran contends that a higher rating is warranted for his service-connected PTSD due to the severity of the condition.  He argues that a 70 percent rating is warranted for his symptoms as his PTSD has caused long bouts of depression and isolation, which interfered with his ability to work.  In a January 2002 statement, the Veteran detailed his nightmares and flashbacks.  In a July 2010 statement, the Veteran wrote that he has experienced terrifying nightmares for the past 12 to 18 months and more frequent panic attacks.

A December 2000 VA treatment note reflects the Veteran's complaints of nightmares, "getting emotional," startling easily and a decline in memory.  He reported that he does not socialize with people or trust people until he knows them very well.

A July 2002 VA PTSD examination report reflects the Veteran's complaints of isolation, severe depression, anxiety, nightmares and disturbed sleep.  Other symptoms were reported to include suicidal thoughts without intent or plan, an exaggerated startle response, hypervigilance, irritability, difficulties with temper control, crying spells, a lack of motivation and a decreased in libido.  Ideations to harm others, hallucinations and delusions were denied or not reported.  He reported that his father was deceased, that his mother and sister live on the West Coast, that he had been living in his mother's home since 2001, that he had no immediate family in the area and that he had never married or had children.  He denied receiving any formal treatment for PTSD but had received some psychiatric medications.

Mental status examination found the Veteran to be alert, oriented and cooperative.  Conversation was found to be logical and relevant with speech of normal rate and tone.  Affect was found to be consistent with the content of conversation and he presented as dysphoric.  Mood was characterized by depression and anxiety.  Attention, memory and concentration appeared to be grossly intact.  Following this examination, a GAF score of 50 was assigned.  The examiner noted that the Veteran's most prominent reported symptoms were depression, social isolation, nightmares and intrusive memories.

An July 2002 VA initial psychiatric evaluation reflects the Veteran's complaints of depression for the past several years, trouble sleeping, anxiety, passive suicidal thoughts, no energy, constant depression and several crying spells throughout the day.  He also reported that he no longer enjoyed things that he used to enjoy and that he startled easily.  Obsessive compulsive symptoms, auditory or visual hallucinations, active suicidal thoughts and homicidal thoughts were denied.  He reported that he had some romantic relationships in the past but that none of them were serious, that he had never married and that he was currently seeking a job in the mines.  Mental status examination found the Veteran to be well groomed but not very cooperative with the examination.  Mood was found to be depressed while affect was found to be restricted and he was noted to have cried several times during the interview.  Insight was found to be limited and judgment was found to be fair.  A GAF score of 60 was assigned by the psychiatrist while a GAF score of 50 was assigned by the psychology intern.

A July 2005 SSA psychological evaluation report reflects the Veteran's reports of nightmares, night wakening, feeling tearful several times per week, suicidal ideations without intent or plan, social isolation, general depression and anxiety.  Other symptoms were reported to include a lack of confidence, energy and motivation.  He reported that there were times when he thought he could hear the phone ringing.  Recurrent obsessions or compulsions were denied.  The Veteran reported that he last worked as a maintenance person in June 2001, that he had lost that job when the property was bought out and that he had never been fired from any job.  He also reported that he had no hobbies or interests, that he had contact with his family mainly over the telephone, that he very rarely visited others, that he attended church and that he was a member of the Eagles and the American Legion.  Mental status examination found the Veteran presented with a neat and clean appearance and that he was casually attired.  He was noted to be cooperative but somewhat guarded during the interview and that he was somewhat reluctant to provide information regarding his emotional and psychological functioning.  Affect was found to be appropriate, mood was found to be sad and anxious, and eye contact was found to be adequate.  Speech was found to be understandable, affect was found to be appropriate and mood was found to be depressed and anxious.  Insight was found to be limited while reasoning and judgment appeared to be at age appropriate levels.  There were no indications of a formal thought disorder or delusional thinking.  A GAF of 55 was assigned.

An October 2005 VA treatment note reflects the Veteran's complaints of difficulties falling and staying asleep, nightmares, a depressed mood, low energy, low motivation and a decreased interest in activities on a regular basis.  Other symptoms were reported to include fleeting thoughts of killing himself without plan or intent and occasional auditory hallucinations such as the radio playing and the phone ringing that may be related to his hearing problems.  Homicidal ideations, hyperarousal, avoidance, visual hallucinations, paranoia, special abilities, thought broadcasting or insertion, manic symptoms or obsessive-compulsive symptoms were denied.  He reported spending most of his time either at home watching television or visiting his neighbor who is his closest friend and helped him with farm work.  Mental status examination found the Veteran to be clean, reasonably well-groomed as well as polite and cooperative.  He was found to be alert and oriented.  Eye contact was fair, speech was within normal limits and there were no abnormal movements expect rolling up papers with his hands during the interview.  Mood was found to be dysphoric, quiet and withdrawn while affect was found to be congruent and restricted.  He was found to be logical and goal-oriented.  There was no evident delusionality.  Memory, concentration and attention appeared to be intact.  Insight was found to be poor and judgment was found to be fair and adequate.  A GAF score of 55 was assigned.

A December 2005 VA treatment note reflects the Veteran's reports that he goes to the American Legion once a week.  He was isolative and avoidant.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be depressed, affect was found to be blunted and eye contact was found to be fleeting.  Conversation was found to be coherent with normal tempo and volume.  Thought processes were found to be organized without hallucinations or delusions.  Suicidal and homicidal ideations were denied.

A February 2006 VA PTSD examination report reflects the Veteran's complaints of anxiety symptoms such as chest tightness, butterflies in the stomach and nervousness while watching the news.  Other symptoms were reported to include nightmares and a depressed mood at times.  Psychiatric hospitalizations, suicidal ideations or attempts, homicidal thoughts, psychotic symptoms such as hearing voices, sleep difficulties and feelings of hopelessness or helpless were denied.  He reported that his parents had died several years ago, that they had treated him well, that he had one sister and that he had never gotten married or had children.  He also reported that he used to work in the coal mines and in construction, that he had not worked in the last few years and that he had a few supportive friends.

Mental status examination conducted in the February 2006 VA examination found the Veteran to be casually dressed and able to make eye contact with clear and understandable speech.  There were no delusions, hallucinations or obsessions.  Behavior was found to be "okay" but the examiner noted that the Veteran became somewhat tense and uncomfortable when talking about Vietnam.  He was found to be oriented to time, place, space and time and his insight and judgment were found to be "pretty good."  Impulse control and sleep were found to be "okay."  Following this examination, a GAF score of 60-65 was assigned.

An August 2006 VA treatment note reflects the Veteran's complaints of anxiety and intrusive thoughts without dissociations.  Panic symptoms, suicidal ideations and homicidal ideations were denied.  He was noted to be isolative and avoidant.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be anxious, affect was found to be blunted and eye contact was noted to be fleeting.  Conversation was found to be coherent and relevant with normal tempo and volume.  Thought processes were found to be organized without hallucinations or delusions.  A GAF score of 55 was assigned.

An October 2006 VA treatment note reflects the Veteran's reports of feeling calmer and less irritable and that his sleep had improved since taking his prescribed psychiatric medications.  Hallucinations or delusions were denied.  Mental status examination found the Veteran to be pleasant and cooperative with a calm affect.  He was not found to be psychotic or suicidal.  A GAF score of 60 was assigned.

A May 2007 VA PTSD examination report reflects the Veteran's complaints of sleep difficulties, nightmares, irritability, tenseness, feelings of estrangement from others, a sense of poor shortened future, difficulty concentrating and difficulty remembering things.  Other symptoms were reported to include crying spells, depression with increasing frequency of suicidal thoughts without plan or urges to harm himself, decreased optimism and decreased self-confidence.  He also reported that he occasionally heard what seemed to be low voices in another room.  Excessive hypervigilance, an exaggerated startle response and the avoidance of the news were denied.  He also reported that his symptoms waxed and waned depending on the environmental stressors but that they had seemingly become somewhat worse over the past few years.  

The Veteran reported that he lived in the house he was raised in, that he owned a 26 acre farm in addition to his primary residence, that he performed volunteer work with his church and that he helped his friends and neighbors at times.  He reported that he had not worked since returning from Florida, that he did not have problems at work when employed due to anger and impatience and that he did not experience lost time or decreased productivity at work.  He stated that his average daily activities included watching television and assisting with his church or friends, that he had no regular routine and that he was totally independent in all aspects of his activities of daily living.  He also reported that he had a cordial but not close relationship with his sister, that he got along well with his neighbors and several friends, that his parents had been deceased for some years and that he was not very close to anyone.

Mental status examination conducted in the May 2007 VA examination found the Veteran's grooming to be casual and his hygiene to be adequate.  He was found to be alert and oriented with coherent, goal-directed speech that was normal in rate without latency in responding.  His eye contact was found to be good and social skills were found to be within normal limits.  Ritualistic behaviors associated with checking the garage door opener and keys were reported but no other symptoms consistent with obsessive-compulsive behaviors were reported.  Insight and judgment appeared to be intact.  He had not engaged in any dangerous or impulsive behaviors and no inappropriate or reckless behaviors were noted.  Following this examination, diagnoses of chronic PTSD, alcohol abuse not secondary to PTSD and episodic marijuana abuse not secondary to PTSD were made.  A GAF of 60 due to PTSD alone and a GAF of 55 due to all of his psychiatric diagnoses combined were assigned.  The examiner found the Veteran to be a reliable informant who did not appear to exaggerate his symptoms.  The examiner also noted that the Veteran had never been on an optimal medication regimen and that this behavior would also tend to contribute to any complaints of increased symptom severity.

A June 2007 VA treatment note found that the Veteran was isolative and avoidant and noted that he had denied suicidal or homicidal ideations.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be depressed, affect was found to be blunted and eye contact was found to be fleeting.  Conversation was found to be coherent and relevant with normal tempo and tone.  Thought processes were found to be organized without hallucinations or delusions.  A GAF score of 58 was assigned.

An August 2007 VA treatment note found that the Veteran was isolative and avoidant and noted that he had denied suicidal or homicidal ideations.  He reported intrusive thoughts without dissociations.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be depressed, affect was found to be blunted and eye contact was found to be fleeting.  Conversation was found to be coherent and relevant with normal tempo and tone.  Thought processes were found to be organized without hallucinations or delusions.  A GAF score of 58 was assigned.

A December 2008 VA treatment note indicates that the Veteran had denied suicidal or homicidal ideations but had endorsed intrusive thoughts without dissociations.  He was noted to be isolative and avoidant.  Thought processes were found to be organized without hallucinations or delusions.  Mental status examination found the Veteran to be alert, oriented and casually dressed.  Mood was found to be depressed, affect was found to be blunted and eye contact was found to be fleeting.  Conversation was found to be coherent and relevant with normal tempo and volume.  A GAF score of 58 was assigned.

A November 2009 VA treatment note indicates that the Veteran had recently felt depressed and that he denied suicidal ideations.  He was noted to be isolative and avoidant.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be depressed, affect was found to be blunted and eye contact was noted to be fleeting.  Conversation was found to be coherent and relevant with normal tempo and volume.  Thought processes were found to be organized without hallucinations or delusions.

A March 2010 VA treatment note reflects the Veteran's reports of residual depression that was rated as "6/10" and less nightmares.  Suicidal ideations were denied.  He was noted to be isolative and avoidant.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be dysphoric with flat affect and good eye contact.  Conversation was found to be coherent and relevant with normal tempo and volume.  Thought processes were found to be organized without hallucinations or delusions.
A November 2011 VA PTSD examination report reflects the Veteran's complaints of very frightening nightmares, sleep problems, occasionally thinking that he heard a phone ring or a low radio in another room, feelings of sadness and thoughts of inadequacy, episodes of anxiety while on long trips or in airplanes, crying spells that occurred two to three times per month and intrusive memories.  Other symptoms were reported to include problems with memory and concentration and an exaggerated startle response.  Current active suicidal and homicidal ideations or any suicide attempts since the previous examination, impulsive or reckless behavior, mania or symptoms of obsessive-compulsive disorder were denied.  He reported that his last job was in 2000 or 2001, that he had been in a long-distance relationship with a woman for some time, that they periodically had long visits at each other's homes, that he recently purchased property on a lake and that a friend has been living with him for the past six months.  He reported being independent in his activities of daily living, that his main activities were performing household chores, watching television and working on the farm.  He also reported that he attended church every Sunday and that he played poker on Saturdays during the winter.  While not reported by the Veteran, the examiner noted that online documentation referenced trips to California and Alaska during the review period.  He denied engaging in individual or group psychotherapies since the previous examination and reported that he took his medications fairly religiously.

Mental status examination found the Veteran to be casually dressed with adequate hygiene.  He was found to be alert and oriented and generally cooperative with the interview process with overly familiar behavior at times, such as calling the examiner "dear," winking at the examiner and requesting that the examiner make an exception to the typical procedures.  Speech was found to be generally logical and sequential but occasionally tangential while volume, tone and rate were within normal limits.  Delusional content in thinking was not elicited, there were no frank auditory hallucinations and no visual, tactile, olfactory or gustatory hallucinations reported.  There was no impairment in the form of communication or thought processes noted in the interview.  Affect was found to be unrestricted with full range.  A GAF of 70 was assigned.  The examiner noted that the Veteran abused marijuana and alcohol during the review period, that alcohol and/or drug use invariably had a negative effect on psychosocial functioning and symptoms such as increased irritability, mood instability and sleep disruption, and that the Veteran had been clean and sober from alcohol and illicit drugs for approximately three years.

A January 2012 VA treatment note reflects the Veteran's continued reports of depression.  He was noted to be isolative and avoidant.  Suicidal ideations were denied.  Mental status examination found the Veteran to be alert, oriented and casually groomed.  Mood was found to be dysphoric with flat affect, eye contact was found to be good and conversation was found to be coherent and relevant with normal tempo and volume.  Thought processes were found to be organized without hallucinations or delusions.

A July 2013 VA treatment note indicated that the Veteran was alert and fully oriented.  Hygiene and eye contact were found to be adequate.  Mood was found to be dysphoric, affect was found to be stable and speech was found to be normal for rate, volume and tone.  There was no evidence of mania, hypomania or psychotic symptoms.  Insight and judgment were found to be appear good.  Current suicidal and homicidal ideations, plan or intent were denied.

A September 2015 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of improved sleep as he was sleeping six hours per night, a reduction in night sweats and nightmares, a reduction in appetite, intentional weight loss and less energy and motivation.  He reported that his concentration and memory were poor, as he misplaced things, forgot things he was told and what he was supposed to do after 10 minutes.  Other symptoms were reported to include intrusive thoughts, irritability, isolation, feelings of detachment from others, a loss of interest in previously enjoyed activities, being tearful daily, feeling depressed most days of the week, anxiety, and difficulty in establishing and maintaining effective work and social relationships.  Depressive symptoms were reported to have worsened while his chronic PTSD symptoms were reported to have been stable.  He reported living with a roommate in his childhood home, that they shared household responsibilities, that he had a close female friend who was a companion with whom he travels and that they had traveled to multiple states in the past few years.  He also reported that he had never been married, that he had no children or immediate family and that he had some distant family nearby.  His hobbies included fishing and playing cards.  He reported isolating but that he interacted with his neighbors, roommate and female companion.  Current use of psychiatric medication and ongoing psychological treatment were denied.

Mental status examination found the Veteran to be dressed casually with good grooming and hygiene.  He was noted to be cooperative, alert and fully-oriented with good eye contact.  Memory and concentration were found to appear to be intact with insight and judgment that appeared to be good.  Mood appeared to be moderately to severely depressed with congruent affect.  Hallucinations, delusions, psychosis or mania were denied and/or not observed during the interview.  The examiner found that the Veteran's PTSD and major depressive disorder were related and that his depression was a progression of his PTSD.  The examiner also noted that the Veteran did not work or attempt to work during the review period but that she suspected that the Veteran's symptoms would interfere with his ability to function at work.

Following a review of the evidence of record, which includes VA treatment records dated through September 2015, statements from the Veteran, and the VA examination reports, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of depression, anxiety, nightmares and a lack of motivation, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, nightmares and a lack of motivation, are contemplated in his current 50 percent rating.  As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas. With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the Veteran has, on occasion, reported passive suicidal ideations and occasional auditory hallucinations such as hearing a radio playing or a phone ringing.  However, the Veteran has consistently denied, and the record has not otherwise suggested, suicide attempts or plans, homicidal ideations, delusions or visual hallucinations.  The Veteran attributed hearing a radio playing and a phone ringing to his hearing problems in an October 2005 VA treatment note.  In addition, auditory hallucinations were not found on objective examination.  Moreover, there is no indication in the record that any intermittent or occasional passive suicidal ideations and/or auditory hallucinations result in occupational and social impairment with deficiencies in most areas.

While the Veteran reported ritualistic behaviors associated with checking the garage door opener and his car keys in a May 2007 VA examination report, obsessional rituals were subsequently denied by the Veteran.  In addition, there is no evidence that the Veteran had obsessional rituals that interfered with routine activities or any similar type of symptoms that interfered with routine activities.  Ensuring safety of one's property would not appear to interfere with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  While panic attacks were reported by the Veteran on occasion and he consistently reported depression, there is no evidence that such symptoms affected his ability to function independently, appropriately and effectively.  Panic attacks were not found on objective examination.  Further, the Veteran has maintained minimal hygiene, was able to perform his activities of daily living and maintain his farm.  He also reported that he purchased property on a lake during the appeal period and that he participated in such activities as traveling, volunteering and playing poker.

Additionally, there is no evidence that the Veteran suffered from impaired impulse control.  He has not reported being involved in any altercations during the appeal period and his impulse control has not been found to be impaired.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed as well as neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Veteran reported working on his farm during the course of the appeal.  In addition, the Veteran had reported that he had never been fired from a previous job and that he lost his last job as a maintenance worker when the property was bought out.  He reported maintaining a relationship with his sister, a girlfriend and a roommate.  He also reported that he (1) had a few friends including his neighbor; (2) attended church; (3) performed volunteer work; (4) traveled; (5) played poker; and (6) would visit the American Legion and the Eagles.  The ability to work on his farm and perform volunteer work as well as maintain relationships with his family and friends does not indicate occupational and social impairment with deficiencies in most areas. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Veteran has reported maintaining his relationship with his siblings, his neighbor, his friends and his girlfriend, despite his reports of social isolation.  Given these facts, the evidence does not show occupational and social impairment with deficiencies in most areas.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping and a lack of motivation.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 70 percent rating which speak to suicidal ideation; obsessional rituals with interfere with routine activities; speech that was intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), etc.

With regard to mood, the Veteran has displayed some deficiency.  He has consistently reported anxiety and depression during the appeal period and has been found to be depressed and anxious on examination.  However, the Veteran's judgment and impulse control have been consistently found to not be impaired and thought processes have been consistently found to be appropriate.  He has reported maintaining a relationship with his sister, who is his only remaining family member as well as a long-distance relationship with a girlfriend.  As stated above, he reported involvement in a variety of community and social activities, including volunteering, playing poker, attending church, traveling with his girlfriend and visiting the American Legion and the Eagles.  Moreover, there have been no findings of, and the Veteran has not reported, psychosis, delusions, visual hallucinations or inappropriate behavior.  Further, the Veteran reported that he worked on his farm during the appeal period.  Finally, the Veteran did not attend school or attempt schooling during the appellate period.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated. 
The Board has also considered the Veteran's GAF score assigned during the course of the appeal.  In this regard, GAF scores ranging from 55 to 70 have been assigned throughout the course of this appeal, with the majority of scores ranging from 55 to 60.  A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  These scores suggest moderate to severe impairments and were consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by his current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

The Board also notes that that the record tends to demonstrate PTSD symptoms which result in social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination.  The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions.  While the Veteran has occasionally reported hearing noises such as a radio or a phone ringing, there is no evidence or allegation of persistent delusions or hallucinations.  As discussed above, the Veteran had occasionally reported vague suicidal ideations, but has not otherwise reported suicidal plans, suicidal attempts, homicidal ideations or homicidal attempts.  Moreover, the Veteran has consistently been found to be appropriate hygiene and appearance and he has not alleged being unable to maintain minimal personal hygiene.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has demonstrated impairment which at most results in occupational and social impairment with reduced reliability and productivity throughout the appeal.  Therefore, assigning a staged rating for such disability is not warranted. 

D.  Other Considerations

To the extent that the Veteran contends that his PTSD is more severe than currently evaluated, the Board observes that the Veteran, is competent to report symptoms such as depression and anxiety.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In assessing the severity of the PTSD, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran was awarded a TDIU in a May 2010 Decision Review Officer Decision, effective July 21, 2004, based on the combined effects of his service-connected disabilities.  The record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected PTSD prior to that time.  The Veteran had reported that he was attempting to obtain a job in the coal mines in an August 2002 VA treatment note after noting that he had left his job in 2001 because he had moved from Florida to Ohio.  The Veteran did not allege that he was unable to work due to PTSD or any other service-connected disability.  Additionally, the Veteran did not submit his formal claim for TDIU until 2005.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record prior to July 21, 2004, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeals and his higher rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  




ORDER

An initial rating in excess of 50 percent for PTSD is denied.



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


